*255OK PETITIOK EOR REHEARIKG.
Mr. Justice Elliott
delivered the opinion of the court.
The burden of the petition for a rehearing is to the effect “that most of the questions which were disallowed by the court below were answered in other portions of Scott’s testimony.” True, the witness did testify concerning some, perhaps most, of the matters embraced in the disallowed questions. But that is not the exclusive test by which to determine whether or not the privilege of cross-examination has been fully enjoyed.
Undoubtedly the cross-examination of witnesses is subject to the reasonable control of the trial court; but the privilege is so important that it should not be interfered with except when it is being carried to an unreasonable length or otherwise abused. The record does not disclose that the questions were disallowed in this case on the ground that the cross-examination was being unreasonably extended; nor does it appear that the privilege was being in any manner abused. Hence, we must conclude that the trial court was of the opinion that the testimony sought to be elicited by the disallowed questions was wholly inadmissible for any purpose in the case. * Upon no other theory could general objections to the questions have been properly sustained. See Ward v. Wilms, ante, p. 86, and authorities there cited.
Considering the nature of the issue, the conceded facts of the case, and the state of the trial at which the disallowed questions were propounded, it is apparent that the testimony sought to be introduced was both relevant and material. The note in suit had been given for Scott’s sole benefit. He had received the whole of the money upon it. He had executed the note not only for himself but had also signed Lothrop’s name to it. Lothrop had not received, nor was he to receive, any consideration whatever for the use of his name. The authority claimed by Scott was. most *256extraordinary. In a business or pecuniary sense a man cannot give to another greater authority than the right to sign his name without limit to commercial paper for the sole benefit of another; and yet this was what Mr. Scott by his testimony in chief had claimed Mr. Lothrop had done. The manner in which Scott had testified to this was peculiar and significant. It is unnecessary to say that the proof of such authority should be clearly established in order to .warrant a court in basing a judgment upon it. We might expect that a party testifying to such a matter would be clear, positive and explicit as to the time, place, terms and circumstances under which such authority had been conferred. Instead of this, Mr. Scott testified: “I had a sort of an understanding with Mr. Lothrop that if I got into very close quarters I could sign his name until the emergency was over.” So the authority at best was but “ a sort of an understanding.” It was upon such testimony that plaintiff was relying to charge Mr. Lothrop with liability upon the note in suit when the questions were disallowed as shown in the original opinion of the court.
For the purpose of ruling upon the admissibility of the disallowed questions the trial court should have assumed that they would be answered in the affirmative, or that, by laying the proper foundation, evidence would be introduced tending to show that the witness had made, the statements attributed to him by the questions, thus affecting his credibility and weakening the force of his testimony in chief. Such was the privilege of the party conducting the cross-examination without disclosing in the presence of the witness the testimony he expected to elicit.
A brief reference to the testimony thus sought to be introduced will suffice to show its relevancy and materiality. If Scott had signed Lothrop’s name with authority, why should he have feared exposure? "Why should he have threatened suicide in consequence of such exposure? Why should he have considered for a moment the advisability of pleading guilty to the crime of forgery on ac*257count of such signing? Why should he have resorted to such extraordinary language in admitting the signing of Mr. Lothrop’s name if he had in fact signed with authority? These were some of the questions which the defendant was entitled to have seriously considered by the trial court in weighing the evidence. The disallowance of the questions would indicate that the court considered such matters of no importance in determining the issue.
• On the trial of this case, unlike the case of Lothrop v. The Union Bank, post, p. 257, Mr. Lothrop was sworn as a witness, and denied explicitly that he had executed the note in suit or that he had authorized Mr. Scott or any one else to execute it for him. Under such conflicting testimony it is difficult to estimate the.value of cross-examination; and the most searching inquiry should have 'been indulged. The questions propounded, as shown by our former opinion, were proper and their disallowance was error. I am of the opinion that the judgment should be reversed and that the petition for a rehearing should be denied.

Beheaping denied.

Me. Justice Hayt concurs in the conclusions.
Chief Justice Helm dissented.